 642DECISIONSOF NATIONAL LABOR RELATIONS BOARDattempted to do so. In attempting to arrive at such rationale, it hascreated a "roving situs" for the "locus of final authority" and takenthe locus out of the"very roomwhich each employeemust have re-gardedasthe locusoffinalauthority in the plant," substituting aperson for the place offinalauthority.Whatever validity theremight have been in the original doctrine is lost in the extension whichon its face contradicts the basis of the doctrine."For the abovereasons,I would not set theelection aside.311 make this contention for the sake of argument only. I would not accepta per serule even if limited to speeches made in offices.Bullock's, Incorporated,d/b/a I.Magnin & Company, a Divisionof Bullock's,IncorporatedandRetail Shoe & Textile Sales-men's Union,Local410, RCIA-AFL-CIO, Petitioner.Case No.20-RC-3362.November 29, 1957DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Milen C. Dempster, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated- its powers in connection withthis case to a three-member panel [Members Rodgers, Jenkins, andBean].Upon the entire record in this case, the Board finds :1.The Employer 1 is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:Petitioner seeks a unit of salespeople in the Employer's shoe depart-ment.The Employer contends that such a unit is inappropriate andthat the petition should be dismissed.At its San Francisco, California, store involved herein, the Em-ployer operates a retail clothing store.Depending upon the season,it employs between 900 and 1,100 employees, of whom between 2651 The name of the Employer appears in the caption as amended at the hearing.119 NLRB No. 86. I.MAGNIN & COMPANY643and 36.5 are salespeople.The store has about 105 departments, 4of which are devoted to the selling of shoes.Each shoe departmentis located on a different floor and a total of 23 salespeople are em-ployed in the 4 departments.All employees are hired through thepersonnel department and, whilea different method of compensationobtains in the shoe departments, all salespeople work the same numberof hours and enjoy the same benefits.Also, the skills employed by allthe salespeople are of the same general type.The Employer does notxequire prior experience of all shoe department personnel and em-ployees from other departments have been assigned to work as shoesalesmen.Shoe salesmen are not restricted to selling shoes but areencouraged to make sales of items throughout the store.About 15 years ago, shoe department employees in the store now op-erated by the Employer were represented by the Petitioner for a periodof approximately 3 years.2Since then, none of the employees in thestore has been represented for bargaining purposes.Shoe departmentemployees in other retail establishments in the San Francisco areahave been represented by the Petitioner on an associationwide basisfor about 20 years.Petitioner's jurisdiction in department stores isrestricted by its parent organization to shoe department employees.The Board has long regarded a storewide unit of all selling and non-selling employees as a basically appropriate unit in the retail industry.'Smaller units of retail clothing store employees are appropriatewhen comprised of craft or professional employees or where depart-ments composed of employees having a mutuality of interests notshared by other store employees are involved 4As appears from theabove, however, the record herein fails to establish any craft or pro-fessional skills or status among the shoe salesmen and it does notshow that the skills, duties, interests, and conditions of employment ofthose employees are sufficiently different from those of other employeesto warrant their establishment in a separate unit on any other basis.'In these circumstances, the bargaining history described above cannotjustify a Board determination that the Employer's shoe departmentemployees constitute an appropriate unit.We shall, therefore, dismissthe petition.[The Board dismissed the petition.]2 For purposes of this decision,we are assumingthat the shoedepartment personnelwere employees of the Employerduring this period of time.3T.P. Taylor & Company,Inc., etat.,118 NLRB 376;May DepartmentStoresCom-pany, Kaufmann Division,97 NLRB 1007.4May DepartmentStoresCompany, KaufmannDivision,supra; Foreman&Clark, Inc.,95 NLRB 1504.5 Cf.Pomeroy's, Inc.,76 NLRB 633,andMay Department Stores, Kaufmann Division,supra.To the extent that our decisionherein isinconsistent with theBoard's priorholding inThe May Department StoresCo., 39 NLRB 471, 477, that shoe salesmen mayconstitute a separate bargaining unit, that case is hereby overruled.